Citation Nr: 1613238	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-09 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the claim for entitlement to an automobile and adaptive equipment, or adaptive equipment only, included a claim for special monthly compensation (SMC) based on the loss of use of one foot due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board issued a decision in April 2015 which granted the Veteran's claim for entitlement to an automobile and adaptive equipment, or adaptive equipment only.  In this decision the Board found that the weight of the evidence indicated that the Veteran experienced a permanent loss of use of the right foot due to service-connected disability (pursuant to the provisions of 38 U.S.C.A. § 1151).

The Veteran appealed the April 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2016, the Court issued an order which granted a joint motion of the parties, dated that same month, for partial remand of the Board's April 2015 decision.  The joint motion indicated that the Court should not disturb the Board's finding that the Appellant is entitled to automotive and adaptive equipment or adaptive equipment only.  The Court remanded the matter identified in the joint motion and the appeal as to the remaining issue is dismissed.  A copy of the motion and the Court's Order have been incorporated into the Veteran's VBMS file.
 
The joint motion states that partial remand of the Board's decision was necessary to determine whether the evidence of record raised a theory of entitlement to SMC based on a theory of loss of use of one foot due to service connected disability.  The Board notes that the AOJ has not considered such a claim and it is not properly on appeal before the Board at this time.  Accordingly, this claim must be remanded to the RO for consideration.

Accordingly, the case is REMANDED for the following action:

The AOJ is to consider whether the Veteran's claim for entitlement to automobile and adaptive equipment, or adaptive equipment only, raised the issue of entitlement to SMC based on a theory of loss of use of one foot due to service connected disability.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




